Citation Nr: 1601980	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  11-25 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for an eye disability.  

3.  Entitlement to service connection for periodontal disease for compensation purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to July 1973 and from November 1973 to September 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision dated in February 2008 by the Regional Office (RO) in Huntington, West Virginia.  Jurisdiction with this appeal remains with the RO in Atlanta, Georgia.  

The Veteran appeared before the undersigned at a Board hearing in October 2015 at the Atlanta RO.  A transcript of that hearing is of record.  

A claim of service connection for a dental disability is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381 (2015).  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the claim of service connection for compensation benefits and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disability for the purpose of compensation.  The claim of service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment is referred to the Agency of Original Jurisdiction (AOJ) for additional referral to the appropriate VAMC.  See 38 C.F.R. § 17.161 (2015).  [In this regard, the Board acknowledges that, in March 2008, the RO appears to have had the intent to refer this matter to the Atlanta VA Dental Clinic.  However, the claims folder contains no further evidence that this referral was made-or indeed that the VA dental facility adjudicated the matter.]

The claims for service connection for back and eye disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  

FINDING OF FACT

Periodontal disease is not a disability for which service connection for compensation purposes may be granted.  


CONCLUSION OF LAW

The claim for establishing service connection for periodontal disease for compensation purposes is without legal merit.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2014); 38 C.F.R. §§ 3.303, 4.150 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As to the claim for service connection for periodontal disease for compensation purposes, the Veteran has been notified of how to establish service connection, the reasons for the denial of this claim, and has been afforded the opportunity to present evidence and argument with respect to this claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim for compensation for periodontal disease lacks legal merit.  As the law, and not the facts, is dispositive of this claim, the duties to notify and assist imposed by the Veterans Claims Assistance Act are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet.App. 534, 542-543 (2002) (finding that the provisions of the Veterans Claims Assistance Act have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).  

Compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (setting for the schedule of ratings for dental and oral conditions).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service-connected solely for the purpose of establishing eligibility outpatient dental treatment purposes.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150. 

Service connection for compensation purposes for periodontal disease is precluded.  38 C.F.R. § 3.381(b).  Where, as here, the law and not the evidence is dispositive, the claim must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Service connection for periodontal disease for compensation purposes is denied.


REMAND

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In this regard, the Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  

Regarding the claim for service connection for a back disability, at the hearing before the Board in October 2015, the Veteran testified that he had injured his back in active service when he was in a motorcycle accident in 1971 and 1977 and when he fell from a balcony in 1986.  See the Board Hearing Transcript dated in October 2015, pages 3-4.  The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed back disability and to obtain an opinion as to whether this claimed disability is related to active service.  38 U.S.C.A. § 5103A(d).  
Regarding the claim for service connection for an eye disability, at the hearing before the Board in October 2015, the Veteran indicated that his eye sight in active service had gotten worse and that he went to sick call.  Board Hearing Transcript, page 7.  The Veteran stated that he now has a diagnosis of cataracts and that he receives treatment at the Birmingham VA Medical Clinic.  Board Hearing Transcript, pages 7-8.  The Board finds that the AOJ should obtain the VA treatment records for the Veteran's treatment of the claimed eye disorder from the VA healthcare system dated since May 2015.  38 U.S.C.A. § 5103A(b)(1). 

Further, with respect to the Veteran's claimed eye disability, service treatment records indicate that the Veteran may have had a pre-existing eye disability upon entrance into active service.  A February 1969 entrance examination report indicates that the Veteran reported having surgery on his eye when he was 5 or 6 because he had crossed eyes when he was born; the portion of the report with the eye examination is not entirely legible.  Service treatment records show eye examinations in February 1973, September 1979, and May 1986.  The May 1986 optometry record shows a diagnosis of amblyopia in the right eye.   

On remand, the Board finds that a VA eye examination is necessary.  The VA examiner should address whether the Veteran had a preexisting eye disease or defect.  VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990). 

If the examiner determines that the Veteran's amblyopia is a "disease," the examiner should render an opinion as to whether it permanently increased in severity during service, and if so, whether there is clear and unmistakable evidence that the increase was due to the natural progress of the disability.  If the examiner determines that the amblyopia is a congenital defect, then the examiner should address whether there was any additional disability due to disease or injury superimposed on the amblyopia, during service.  The examiner should also indicate whether any current eye disorders identified on examination are related to service.  

Lastly, review of the record shows that after the issuance of the July 2011 statement of the case, additional pertinent evidence was received in the VA file.  In September 2014, Social Security Administration (SSA) records and supporting medical evidence were associated with the file.  The SSA decision indicates that the Veteran was found disabled by SSA due to a primary diagnosis of a back disability since July 2006.  The supporting medical evidence shows treatment for a thoracic and lumbar spine radiculopathy, lumbar spine degenerative disc disease, and lumbar compression fracture.  See the May 2007 pain management treatment records.  The medical evidence shows that on eye evaluation in January 2007, amblyopia in right eye was diagnosed.  There was good vision in the left eye with prescription for astigmatism.  The vision in right eye was count fingers.  The vision in the left eye was 20/20 with bifocal.  

Under 38 C.F.R. § 19.31 (2015), a Supplemental Statement of the Case must be furnished to a veteran when additional pertinent evidence is received after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued.  See also 38 U.S.C.A. § 7105 (West 2014).  The AOJ should issue a fully responsive Supplemental Statement of the Case to the Veteran and his representative.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the VA treatment records for the Veteran's treatment of the claimed eye disorder from the Birmingham VA healthcare system dated from May 2015.   
 
2.  Then, schedule the Veteran for a VA examination to determine nature and likely etiology of the claimed back disability.  The examiner should provide an opinion as to whether it is at least as likely as not that any current back disorder either began during active service or is related to injury, disease, or other event in active service.  The examiner should set forth the complete rationale for any conclusions or opinions expressed. 

3.  Also, schedule the Veteran for a VA examination to determine nature and likely etiology of the claimed eye disability.  The VA examiner should report all current diagnoses for each eye.  The claims folder must be reviewed by the examiner in conjunction with the examination, and attention is invited to the service optometry records and the May 1986 optometry record which shows a diagnosis of amblyopia.  

The examiner is requested to provide an opinion as to the following:

A)  Is amblyopia a congenital defect or disease? 

B)  If the examiner finds that the Veteran had a preexisting "disease" and not a "defect," did the preexisting disease undergo a permanent increase in severity during service?  If so, was such increase clearly and unmistakably due to the natural progress of the disability?

C) If a congenital eye "defect" was noted, was there was an additional disability due to disease or injury superimposed upon the eye disability during service? If so, please identify the additional disability.

D)  Is it at least as likely as not (i.e. a probability of 50 percent or greater) that any of the Veteran's current eye disorders are related to injury, disease, or other event in active service?  

The examiner should set forth the complete rationale for any conclusions or opinions expressed.

4.  Readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


